[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Williams, Slip Opinion No. 2019-Ohio-4759.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-4759
            THE STATE OF OHIO, APPELLEE, v. WILLIAMS, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State v. Williams, Slip Opinion No. 2019-Ohio-4759.]
Certification of conflict dismissed as having been improvidently certified.
   (No. 2019-0035―Submitted March 6, 2019―Decided November 21, 2019.)
               CERTIFIED by the Court of Appeals for Fairfield County,
                             No. 17-CA-43, 2018-Ohio-4580.
                                    _________________
        {¶ 1} The certification of conflict is dismissed as having been
improvidently certified.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, and STEWART,
JJ., concur.
        DONNELLY, J., dissents.
                                    _________________
        Kyle Witt, Fairfield County Prosecuting Attorney, and Christopher Reamer,
Assistant Prosecuting Attorney, for appellee.
                   SUPREME COURT OF OHIO




Thomas R. Elwing, for appellant.
                      _________________




                               2